Citation Nr: 1526093	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-34 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, to include depression, attention deficit and hyperactivity disorder, anxiety, panic attacks, and posttraumatic stress disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.

3.  Entitlement to service connection for traumatic brain injury.

4.  Entitlement to service connection for a gastrointestinal disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a neurologic disability.



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his May 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference.  As such, he was scheduled for his requested hearing before the undersigned Veterans Law Judge in September 2014.  However, the Veteran indicated in statements dated in February and May 2015 that he had been incarcerated at the time of the September 2014 hearing and was not released until January 2015.  He requested that his Board hearing be rescheduled.  An internet search of public information appears to indicate that the Veteran was incarcerated at the time of the scheduled Board hearing and that he was not released until 2015.  Therefore, the Board finds that the Veteran has shown good cause for rescheduling the hearing and his motion is granted.  Accordingly, this case must be remanded to reschedule the Veteran for his requested Board videoconference hearing before a Veterans Law Judge.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2014).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




